Citation Nr: 0733110	
Decision Date: 10/22/07    Archive Date: 11/02/07	

DOCKET NO.  05-24 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for an anxiety disorder.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

The veteran had active service from September 1941 to October 
1945 and from December 1946 to June 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that granted service connection for an 
anxiety disorder and assigned a 10 percent evaluation.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
veteran should be afforded an additional VA examination in 
order to more clearly assess the severity and manifestations 
of his service connected disability since the evidence dated 
subsequent to the January 2004 VA examination suggests that 
his disability has increased in severity.  

At the time of the January 2004 VA examination the veteran 
reported that he was not receiving psychiatric treatment and 
following the examination the veteran was diagnosed as having 
dementia, not otherwise specified and an anxiety disorder, 
not otherwise specified.  The examiner assigned an Axis V-
Global Assessment of Functioning (GAF) score of 40 and 
indicated that the GAF specific to the anxiety disorder as 
separate from the apparent dementia was 65.  The veteran 
subsequently reported that he had began receiving treatment 
for his service-connected anxiety disorder and an outpatient 
treatment record dated in February 2005 diagnosed the veteran 
has having post-traumatic stress disorder and assigned a GAF 
of 52.  

In reviewing that evidence, the RO noted in the March 2005 
rating decision that the veteran had been assigned a GAF of 
52 in February 2005, but noted that the GAF score of 65 
recorded at the time of the January 2004 VA examination was 
specific to the veteran's anxiety disorder and thus the GAF 
score of 52 was not considered a true gauge of the decline of 
the anxiety disorder.  
However, the GAF of 52 would appear to have been assigned 
based on the diagnosis of only an anxiety disorder, 
specifically post traumatic stress disorder, since that was 
the only Axis I diagnosed at that time.  Therefore, there is 
a medical question as to whether the decrease in the 
veteran's GAF score was due solely to the veteran's service-
connected anxiety disorder, a medical question that neither 
the RO nor the Board is competent to answer based on the 
current record.  

In addition, the record reflects that the veteran received 
treatment, and was apparently hospitalized at the Charlotte 
Hungerford Hospital in the period of the time between April 
and May 2006.  At the time of the veteran's hearing before 
the Board in June 2006 he submitted additional VA outpatient 
treatment records, as well as an authorization for release of 
those private medical records.  However, since the record was 
forwarded to the Board following the hearing no attempt has 
been made to obtain those private medical records, records 
which are clearly relevant and pertinent to the veteran's 
appeal.  The VA's duty to assist extends to obtaining these 
private medical records.  

This case is therefore being returned to the RO via the 
Appeals Management Center (AMC) in Washington, DC, and the 
veteran will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following actions:  

1.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file records of private 
psychiatric treatment the veteran 
received in April and May 2006 at the 
Charlotte Hungerford Hospital.

2.  The RO should obtain and associate 
with the claims file any VA psychiatric 
treatment records pertaining to the 
veteran dated since those records were 
last printed on June 6, 2006.

3.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his 
service-connected anxiety neurosis.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and the examiner is 
requested to report complaints and 
clinical findings specifically 
attributable to the veteran's service-
connected anxiety disorder in detail.  
The examiner is further requested to 
attempt to assign an Axis V, Global 
Assessment of Functioning Score based on 
symptomatology solely and directly 
attributable to the veteran's service-
connected anxiety neurosis and 
differentiate that score from an overall 
Global Assessment of Functioning Score.  
A clear rationale for all opinions is 
required. Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 and, 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative the claims file must be made 
available to the examiner for review in 
connection with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



